Citation Nr: 1755356	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  16-45 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of cold weather injury to the left foot.  

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1949 to January 1952.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In January 2016, the Veteran had a hearing before a Decision Review Officer (DRO).  The transcript has been associated with the claims file.

These matters were remanded in a July 2017 Board decision.  The July 2017 decision also denied the issue of whether new and material evidence had been received to reopen a claim for service connection for a left foot disorder, and this issue is no longer on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  An unappealed April 2010 rating decision denied service connection for residuals of cold weather injury to the left foot on a finding that there was no evidence of an in-service injury, that there was no evidence that the Veteran had treatment for cold weather injury to the left foot, and that there was no medical evidence linking the claimed condition to his service.

2.  Evidence received since the final April 2010 rating decision denying service connection for residuals of cold weather injury to the left foot does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

3.  A diagnosis of an acquired psychiatric disorder, to include PTSD conforming to the Diagnostic and Statistical Manual of Mental Disorders (DSM) criteria, has not been rendered during the pendency of this claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to warrant reopening of the claim of service connection for residuals of cold weather injury to the left foot.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD have not been met.  38 U.S.C.§ 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All pertinent records have been obtained, to the extent available.  

The Board notes that the Veteran's service treatment records were not obtained because they were destroyed in a fire.  In an April 1998 letter, the Veteran was notified that the National Personnel Records Center (NPRC) was unable to locate his service treatment records.  This letter also listed alternative documents that would substitute for the Veteran's service treatment records.  A letter dated March 2014 from NPRC further noted that a fire destroyed the major portion of records of Army military personnel for the period 1912 through 1959, and records of Air Force Personnel were destroyed for the period 1947 through 1963.  As such, the Veteran was duly given notice of this instance.  

The Veteran was afforded a VA examination for his cold weather residuals in August 2015.  The Veteran's representative argued that it was unclear whether the vascular disease was a consequence of his frostbite from service and needed to be clarified.  The Veteran's representative also stated that the Veteran argued that both feet suffered from some degree of frostbite, but that it was only one that was worse enough to seek entitlement.  See October 2016 VA Statement of Accredited Representative.  The Board acknowledges these arguments, but since the claim for service connection for residuals of cold weather injury to the left foot is being denied, a new VA examination or opinion is not necessary with respect to this claim.  

The Veteran was afforded a VA examination in August 2015 for his PTSD.  The Veteran's representative argued that it was unclear if the Veteran minimized the symptoms of PTSD during his examination due to learned coping skills or whether the Veteran actually had PTSD during some point in the appeals process.  As further discussed below, the medical evidence of record shows that the Veteran did not have PTSD during any period of the appeal.  See October 2016 VA Statement of Accredited Representative.  Also, the VA examination is adequate because it takes into account the Veteran's lay statements, medical history, and provides a rationale for the conclusion.  Therefore, a new VA examination is not warranted to clarify whether the Veteran had PTSD during any period of the appeal.  

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).  For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.  

A.  New and Material Evidence

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Service connection for residuals of cold weather injury to the left foot was originally denied by an April 2010 rating decision based, essentially, on a finding that there was no evidence that the Veteran served in Korea at the Chosin Reservoir where service department records indicate American soldiers were subjected to below zero temperatures without adequate clothing, there was no evidence that the Veteran had received treatment for residuals of frostbite injury to the left foot, and that there was no medical evidence to link the claimed condition to the Veteran's active military service.  The Veteran did not appeal the April 2010 rating decision or submit new and material evidence within one year of that decision; therefore, it is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.156(a), (b) (2017).

The evidence received since the April 2010 rating decision consists of private treatment records showing that the Veteran had his left toe amputated due to gangrene and was diagnosed with peripheral vascular disease.  Also of record is an August 2015 VA examination in which the VA examiner concluded that the Veteran had not been diagnosed with any frostbite residuals.  Also of record is a military personnel record showing that the Veteran had Korean Service, but did not have any wounds or other injuries received in action.  Although this evidence is new, it is not material because it does not show that the Veteran had cold weather injuries or was exposed to cold weather while in service, does not show that the Veteran was treated for cold weather residuals, and does not link the claimed condition to the Veteran's active military service.  Accordingly, the claim for entitlement to service connection for residuals of cold weather injury to the left foot is not reopened.

B.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017). When the evidence does not establish that a Veteran is a combat Veteran, her assertions of service stressors are not sufficient to establish the occurrence of such events. Rather, her reported service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2017); Pentecost v. Principi, 16 Vet. App. 124 (2002).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2017).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2) (2016).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he suffers from PTSD as a result of military stressors related to an incident that occurred around January or February 1952 while he was in combat in Korea.  He was being attacked with mortars and jumped in a hole and injured his knee.  He saw people killed in the mortar attack.  See August 2015 VA examination.  

The August 2015 VA examiner specified in her examination report that she used the PTSD diagnostic criteria for the DSM.  However, the examiner found no diagnosis for PTSD based on the DSM V criteria.  The VA examiner noted that the Veteran reported that he thought of negative aspects of the war about once every two to three months.  The VA examiner noted that the Veteran's stressor was of facing a mortar attack while he was in Korea in January or February 1952.  The Veteran witnessed two people killed in the mortar attack and saw other dead people.  The Veteran reported that he had occasional nightmares and did not sleep in the same bed with his wife for many years.  However, he no longer had consistent nightmares.  He was bothered by fireworks and sirens.  The Veteran stated that he was not in any type of psychiatric treatment.  The VA examiner concluded that the Veteran did not meet the criteria for PTSD at the time of the examination.  The Veteran did not meet the criteria for D, E, G, and H according to DSM V standards.  The VA examiner stated that at one time, perhaps immediately after his discharge from the Army and into the 1970's the Veteran may have met the criteria for PTSD, but not now. The VA examiner reported that the Veteran stated that "his life is the best it's been."  

Moreover, the Veteran has not been shown to have a confirmed diagnosis of PTSD under DSM or any other psychiatric disorder in any of the other medical evidence of record.  The medical evidence also shows a lack of complaints of symptoms of PTSD or a psychiatric disorder.  For example, a June 2014 VA treatment record revealed that the Veteran had a positive screening for PTSD and a negative screening for depression.  Subsequently, the Veteran had a follow-up mental health outpatient consultation.  During his consultation, the Veteran stated that he was okay, but as he got older, he began to have many memories of combat experience in Korea as well as the loss of many relatives and friends.  He stated that he handled this by himself and did not feel that he needed any current mental health counseling.  He further stated that he never had mental health treatment, but developed a problem with alcohol at one point.  He had a good life and was happily married.  The Veteran denied a prior history of psychiatric diagnosis or treatment.  Ultimately, the licensed clinical worker making the assessment found that the Veteran did not have any acute mental status findings.  During a March 2016 VA pain medication consultation, it was noted that the Veteran did not have any mental health issues.  In December 2016, the Veteran had a follow-up telephone call by a nurse to discuss his mental health status.  It was noted that the Veteran complained of PTSD and was teary.  The nurse noted that the Veteran might benefit from seeing a mental health provider if the Veteran agreed.  He was scheduled for an appointment in January 2017 for a follow-up evaluation.  The records do not show that the Veteran had a follow-up evaluation.  In a February 2017 VA neurology consultation note, it was noted that the Veteran was living at home, caring for himself and his wife, and independent in all areas except for driving.  It was noted that the Veteran previously had nonconvulsive seizures.  Also, PTSD was listed under active/past issues.  However, the Board notes that this is not an actual diagnosis, but a history of the Veteran's complaint.  

In sum, there is no PTSD diagnosis of record made in accordance with the DSM criteria, and no PTSD diagnosis at all during the pendency of the claim.  For that matter, there is no diagnosis of any other psychiatric disorder.  The Board highlights that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Board has also considered the Veteran's lay statements in regard to his assertions that he was diagnosed with PTSD.  Lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by a veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  In this case, the Board has found that the Veteran's lay statements are less probative than the post-service medical evidence discussed above that demonstrates that the Veteran does not meet the DSM criteria for PTSD or have any other diagnosed psychiatric condition.  In addition, although the Veteran is competent to describe his psychiatric symptoms, by regulation, PTSD is a condition that can only be diagnosed by a medical professional, according to 38 C.F.R. § 3.304(f) (2017).

Additionally, the Veteran argued that his testimony had not been given adequate weight during his claims processing.  The Veteran argued that due to the fact that his service treatment records were destroyed in a fire, VA had a heighted duty of assistance to substantiate his claim, and he had not been adequately assisted in that regard.  Further, the Veteran argued that all his issues related to combat service and that his testimony needed to be afforded more weight since the VA already recognized the limitations of medical care and reporting during time of combat to be extremely limited or null.  See October 2016 VA 646 Statement of Accredited Representative.  

The Board acknowledges these arguments.  In regard to the Veteran's destroyed service treatment records, the Board notes that VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  Also, with regard to the Veteran's arguments about his combat service, under 38 C.F.R. § 3.304(d), if a veteran has combat status, lay evidence alone can establish in-service element of service connection if consistent with the circumstances, conditions, or hardships of such service, even if there is no official record.  See 38 C.F.R. § 3.304(d) (2017).  However, as mentioned previously, the Veteran's records do not show that he has a current disability.  This is an element that must be met in order for the Veteran to be granted service connection.  Therefore, the Board finds that further discussion of whether the Veteran had signs, symptoms, or a diagnosis of a psychiatric disorder while in service to be unnecessary.  

In summary, the Board finds that the most probative evidence of record demonstrates that the Veteran has not been diagnosed with PTSD, as required under 38 C.F.R. § 3.304(f), 4.125(a), or any other psychiatric disorder.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110, 1131 (2012); see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the appellant currently has the disability for which benefits are being claimed. 

As the preponderance of the evidence weighs against the claim for service connection a psychiatric disorder, to include PTSD, the benefit-of-the-doubt rule does not apply, and service connection for such claim is denied.  38 U.S.C.§ 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for residuals of cold weather injury to the left foot is denied.  

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  




______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


